Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed 12/22/2020.  
Applicant’s election without traverse of Group I (RNA transcripts) and the species of DGK, DLG1, ICOSLG, IKZF4/Eos, SMYD3, TCF3 and TRIM28 in the reply filed on 12/27/2018 is acknowledged.  It is noted that the previous office action was based upon the entire set of genes in the table as the claims required such analysis, as the claims have been amended to require one or more, the original species of 12/27/2018 is examined.  
Currently claims 95-103, 105-129, 131, 136-137, 140-141, 146-147, 149-158 are pending.  Claims 1-94 have been cancelled.
Claims 108, 153-156 are withdrawn as being drawn to a nonelected invention or species.  
The following rejections for claims 95-103, 105-107, 109-129, 131, 136-137, 140-141, 146-147, 149-152, 157-158 are newly applied as necessitated by amendment.   
This action is FINAL.    
Withdrawn Rejections and Objections
	The specification objection and the 35 USC 112 are withdrawn based upon amendments to the claims and entry of the specification.  It is noted that the following analysis is based upon the amendments to the claims and the inclusion of a legible table in the specification.  
Specification
The substitute specification filed 12/22/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: It is not clear that table 3 is identical to the substituted specification of 12/22/2020.  In the originally filed specification it appears that there is data prior to the listing of genes (illegible).  As this does not appear in the substituted specification it is not clear if the specification is intending to delete this information or if the information is incorporated somewhere else in the specification.  
Improper Markush Grouping Rejection
8. Claims 97, 105, 107, 123-124, 140-141, 146-147, 152 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 

	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other 
Herein, the recited alternative species do not share a single structural similarity, as each biomarker gene and each invariant control marker has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the biomarker genes being correlated with CAD in subjects. Accordingly, while the different biomarker genes are asserted to have the property of being correlated with CAD having and not having CAD, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarker genes possess the common property of being associated with CAD.  There is no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being expressed at a variant level in subjects having and in subjects not having CAD.
It is noted that this rejection was previously set forth, however, the previous amendments required the entire combination of genes, whereas the newly applied .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95-103, 105-107, 109-129, 131, 136-137, 140-141, 146-147, 149-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 95-96, 98-103, 106-107, 109-129, 131, 136-137, 140-141, 146-147, 150 are indefinite over steps di, ii, iii of claim 95. These steps are unclear as it is not clear which RNA expression levels they should be performed on in the claim.  In particular, it is not clear if the steps should be performed on the transcripts from the isolated blood samples of the said human subject or if the RNA expression analysis is performed on the subset of RNA transcripts in the procedure of 1-3 of c.  Therefore the metes and bounds of the claims are unclear.  Further, the steps of i-iii of d require expression levels yield of mapped reads or read count by size of transcript, however, the claims only require steps of expression detection and not steps of mapped transcripts.  
Claims 97 and 105 are indefinite over step d of claim 97.  In particular the step compares the RNA expression level to those that do not have CAD, but does not provide steps to determine if the human subject does have CAD based upon this comparison. 

Claim 151 is unclear over step d as it is not clear which human subjects are considered positive for CAD as the claims do not correlate the expression to the individual in order to determine rather a particular individual has CAD.  
Claim 152 is indefinite over steps d and e.  In particular step e requires a detection of at least 1.5 fold lower RNA expression than that of the reference set, however, it is unclear how one would be able to determine which patients would have this lower RNA expression without first measuring the expression.  Because step e requires that the expression is lower it is not clear if this alters the genus of the reference in a particular manner so that this is always detected.  Therefore the metes and bounds of the claims are unclear.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 95-103, 105-107, 109-129, 131, 136-137, 140-141, 146-147, 149-152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For Claims 95-96,97-103,105-107,109-129,131,136-137,140-141,146-147, and 149-150, 152  the claims are drawn to a method of selecting a plurality of RNA transcripts from a subset of differentially expressed RNA transcriptions, comprising, taking a subject, measuring expression level of those transcripts in a blood sample from a subject.  The claims further require either or both of a signal strength equivalent to RPKM greater than 0.01 and adjusting a raw read count by a size of a transcript so that the long transcripts do not appear more highly expressed than short transcripts.  The claims encompass any method of expression level detection other than the use of a microarray.  However, the specification only describes the use of seuqencer and the raw reads that are in the millions (p. 3-4).  It has not been described how to use the raw read adjustment or the count size adjustment on methods that are encompassed wherein the transcripts are detected as increased or decreased and there is only 3 (e.g. plurality).  Therefore the claims are a much larger breadth than what is described in the specification with regard to expression level analysis for step d.  Furthermore, the specification has not described the use of the 7 genes elected (DGK, DLG1, ICOSLG, IKZF4/Eos, SMYD3, TCF3 and TRIM28) and step d which is encompassed in the dependent claims.  Rather, the specification asserts that 113 patients were studied and RNA expression was performed (p. 7).   The specification asserts that transcripts associated with CAD (TRACs) were identified (p. 2).  The specification asserts that in particular 7 transcripts ( DGK, DLG1, ICOSLG, IKZF4/Eos, SMYD3, TCF3 and TRIM28) classified patients with CAD or low CAD (p. 13-
Claims 97 and 105 are drawn to identifying a human having CAD, however, the claims only require comparing RNA expression level of DGK, DLG1, ICOSLG, IKZF4/Eos, SMYD3, TCF3 and TRIM28 to a reference from patients without CAD.  The specification does not describe how to take these expression levels and compare them to only a reference of patients without CAD and make a determination of CAD with any particular accuracy.  The claims are drawn to any comparison however the specification has not described CAD determination and treatment based upon any comparison.  
 Claim 151  drawn to identifying a human having CAD, however, the claims only require comparing RNA expression level of to a reference from patients and performing statistical analysis.  The specification does not describe how to take any RNA transcriptions that are differently expressed and compare them to only a reference and make a determination of CAD with any particular accuracy.  The claims are drawn to any comparison however the specification has not described CAD determination and treatment based upon any comparison.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 157-158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Patent Application Publication 2002/0015950 Feb 7, 2002) in view of Wurdinger et al. (US Patent Application 2013/0196873 August 1, 2013).
With regard to claim 157, Jones teaches a method of obtaining a sample from  human suspected of having CAD and measuring expression of RNA (para 2, 12, 88-91).Jones et al teaches sequencing systems for detection (para 91) and therefore not a microarray.  Although does not teach a blood sample or that the comparison is to determine if there is 1.5 fold lower.  Although it does not specifically teach overall accuracy, Jones et al states that the threshold can be set such that it is statistically significant.  Therefore it would be obvious to design the statistical model to have 1/5 fold in order to design a statistical model that can be used to identify statistical differences between RNA library.
With regard to claim 158, Jones et al. teaches sequencing (para 88-91).
However, Jones et al. does not teach blood extracted with a guanidinium denaturant. 
With regard to claim 157, Wurdinger et al. teaches that one can use RNA isolated with guanidinium thiocynate to use in hybridization methods to detect expression (para 113 and 148). 
Therefore it would be prima facie obvious to modify the method of Jones et al. to use any of the finite known samples of a patient to detect expression of naturally occurring RNA transcripts.  One would have a reasonable expectation of success as Wurdinger et al teaches that such blood samples as is claimed can be used for RNA expression detection.   
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634